Citation Nr: 1551067	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  10-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis.

2. Entitlement to service connection for cognitive impairment and depression.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kristina J. Vasold, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to November 1992, in the Reserves from November 1992 to May 1996, and in the National Guard from June 1996 to November 2008.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for sleep apnea. 

In September 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file.

The Veteran submitted a timely Notice of Disagreement (NOD), dated in February 2015, as to the January 2015 RO denial of his claims of entitlement to service connection for cognitive impairment and depression, and a TDIU. To date, it appears that the RO has not issued a Statement of the Case (SOC) as to these issues. Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for cognitive impairment and depression, and a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

There is equipoise in the medical evidence as to whether the Veteran's sleep apnea is secondary to his service-connected allergic rhinitis.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for sleep apnea, as secondary to service-connected allergic rhinitis, have been met. 38 U.S.C.A. §§ 101(2), 101(21), (24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.1(d), 3.6(a)(d), 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Only "Veterans" are entitled to VA compensation. 38 U.S.C.A. §§ 1110, 1131. The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a)(d). The fact that a claimant has established status as a "Veteran" for other periods of service (active duty, etc.) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). Certain presumptions that apply to periods of active duty are inapplicable to periods of ACDUTRA and INACDUTRA, such as the presumptive incurrence of conditions that are considered chronic, per se, if initially manifested to a compensable degree within the initial post-service year, or regarding the presumptions of soundness and aggravation. See Smith v. Shinseki, 24 Vet. App. 40 (2010).

However, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During written statements and during his September 2015 Board hearing, the Veteran asserted that his sleep apnea was related to active service on the basis that during active service he had sleeping problems from working long hours and shift work and from being treated for allergies with medication that left him dried out and wired. The Veteran reported that he began to forget things and falter on the job and such led to a sleep study with diagnosis of sleep apnea and determination that he was medically disqualified for service.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of sleep apnea and no party argues otherwise. In a September 2010 letter, the Veteran's former spouse reported that during active service, he had an unusual sleeping pattern that grew progressively worse and that he would stop breathing during his sleep. Private treatment records indicate that the Veteran underwent a sleep study in April 2008 and was diagnosed with sleep apnea. In November 2008, while a member of the National Guard, the Veteran was deemed medically disqualified for worldwide duty and was honorably discharged due to medical disqualification retirement. 

A July 2000 rating decision granted service connection for allergic rhinitis. Private treatment records dated in March 2003 indicate that the Veteran was described as having very significant rhinoconjunctivitis symptoms, present throughout the year and aggravated by peak pollen season. Allergic rhinitis has been included on the Veteran's problem list in his private treatment records during the course of the appeal, most recently, in July 2015. While the Veteran does not seek primary VA treatment, limited VA treatment records are associated with the claims file and indicate that allergic rhinitis is included on his problem list, as recently as February 2015.

On VA examination in May 2010, the Veteran described his sleep habits and also reported that his allergies were as severe as they had ever been, with problems with nasal congestion and drainage despite the use of medications. Resultant to physical examination, the Veteran was diagnosed with allergic rhinitis and sleep apnea. The examiner opined that the Veteran's allergic rhinitis was not causing, contributing to, or worsening, his sleep apnea and reasoned that there was no clinical evidence of severe allergic rhinitis. 

In an April 2011 letter, the Veteran's private treating physician reported that the Veteran had a long history of allergic rhinitis and also had sleep apnea. He opined that the Veteran's allergic rhinitis was more likely than not contributing to his sleep apnea, and reasoned that his allergic rhinitis caused inflammation and swelling. 

On VA examination in February 2015, the examiner opined that the Veteran's sleep apnea was less likely than not secondary to service-connected allergic rhinitis. He reasoned that the Veteran was noted as having allergic rhinitis starting in August 1991 and his sleep apnea was not diagnosed until April 2008, 27 years later. He concluded that if the allergic rhinitis was the cause of the Veteran's sleep apnea, the signs and symptoms of sleep apnea would have been noted within six months to one year after the allergic rhinitis diagnosis. Further, he opined that the Veteran's sleep apnea diagnosis was noted in 2008 and there was a lack of evidence that suggested any aggravation of sleep apnea by allergic rhinitis.

It is clear that the VA examiners who conducted the May 2010 and February 2015 VA examinations and the Veteran's private treating physician who offered the April 2011 medical opinion disagree as to whether the Veteran's sleep apnea is secondary to his service-connected allergic rhinitis. Specifically, the VA examiner, in May 2010, found no evidence of severe allergic rhinitis that could cause, contribute to, or worsen his sleep apnea. The VA examiner, in February 2015, found no evidence of signs and symptoms of sleep apnea within six months to one year after the allergic rhinitis diagnosis such that sleep apnea would have been caused by allergic rhinitis, and found no evidence that suggested any aggravation of sleep apnea by allergic rhinitis. Conversely, the Veteran's private treating physician, in his April 2011 opinion, found that due to inflammation and swelling, the Veteran's allergic rhinitis was contributing to his sleep apnea. 

The medical opinions by the VA examiners and the private treating physician are credible because they are based on a thorough review of the file, or in this case, review of the pertinent history, and available treatment records and the examiners offered a reasonable medical basis for their conclusions. Absent credible evidence to the contrary, the Board is not in a position to further question the opinions. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). The private treatment provider did not specifically note that he reviewed the Veteran's claims file, however, it is significant that he treated the Veteran for both allergic rhinitis and sleep apnea over the course of the appeal and is thus well-versed in the Veteran's pertinent medical history. Claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions. Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008). It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. Id. The Board thus finds no basis upon which to lessen the probative value of one opinion over another.

Thus, there is equipoise in the medical evidence of record as to whether the Veteran's sleep apnea is secondary to his service-connected allergic rhinitis. Resolving all doubt in favor of the Veteran, as is required, the Board concludes that service connection for sleep apnea, as secondary to service-connected allergic rhinitis, is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49, 57.


ORDER

Service connection for sleep apnea, as secondary to service-connected allergic rhinitis, is granted.


REMAND

As discussed above, following the January 2015 RO denial of service connection for cognitive impairment and depression and a TDIU, the Veteran expressed his dissatisfaction in a timely NOD filed in February 2015. It does not appear that the Veteran has been furnished a SOC with respect to these issues. Consequently, the Board finds that these issues must be remanded for the issuance of a SOC. Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the issues of entitlement to service connection for cognitive impairment and depression, and a TDIU. The Veteran and his attorney should be advised of the need to file a Substantive Appeal following the issuance of the SOC if the Veteran wishes to complete an appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


